Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-16 have been cancelled.   Claims 1-8 and 17  have been amended. Claim 18 has been added.  Claims 1-8 and 17-18, as filed 09/04/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The amendments dated 09/04/2022 to the specification are entered. The objection to the specification is withdrawn.
The existing rejection under 35 USC 112(b) (unclear scope) is withdrawn in light of Applicant’s arguments and remarks. However, new rejections under 35 USC 112(a) and 35 USC 112(b) are added. 
Regarding the rejection under 35 USC 101, Applicant argues (page 10 of the Remarks dated 09/04/2022)  that the amended claims are directed to a practical application because they are directed to a bid made be power aggregators, the Examiner respectfully disagrees. What Applicant is asserting is, if anything, an improvement to the business process of power purchase bidding, which is a fundamental economic practice and non-statutory subject matter. A bid made to power aggregators is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejections under 35 USC § 102 and 35 USC § 103, Applicant argues (page 11-13 of the Remarks) that  cited references do not teach or suggest predicting whether each of the vehicles has a likelihood of connection, and predicting the amount of power that can be supplied to the grid, based on current position and storage capacity. This argument is persuasive. The rejections under 35 USC § 102 and 35 USC § 103 are withdrawn.


Claim Rejections - 35 USC § 101
Claim(s) 1-8 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system to use battery prediction data to determine if a power purchase bid will be made”. 
Claim 1 is directed to the abstract idea of “determining if a power purchase bid will be made” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Alternatively, the abstract idea can be classified under mathematical concepts. Claim 1  recites “predicting an amount of power suppliable to the power grid by each of the energy sources in connection with the power grid at a predetermined point in time in the future at which a power transaction is performed to calculate a prediction power amount which indicates a result of the predicting; adding a correction value to the prediction power amount to correct the prediction power amount, the correction value being a negative value; and determining, based on the prediction power amount to which the correction value is added, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market, wherein the energy sources include on-vehicle batteries, and wherein vehicles including the on-vehicle batteries are connected to the power grid via connection apparatuses, the memory stores position information of each of the connection apparatuses, the microprocessor further comprises acquiring from each of the vehicles via the communication network, vehicle information including a travel route of each of the vehicles from a present point in time to the predetermined point in time and a remaining storage capacity of each of the on-vehicle batteries of the vehicles, and the predicting includes determining whether each of the vehicles has a likelihood of  connection to any of the connection apparatuses, based on the position information of each of the connection apparatuses stored in the memory and the vehicle information of each of the vehicles, to predict the amount of power suppliable to the power grid by each of the vehicles at the predetermined point in time, based on the remaining storage capacity included in the vehicle information of each of vehicles which are determined to have a likelihood of connection to any of the connection apparatuses at the predetermined point in time to calculate the prediction power amount.” Claim 17 recites a method for the same abstract idea. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a microprocessor and a memory connected to the microprocessor”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining if a power purchase bid will be made.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining if a power purchase bid will be made using computer technology (e.g. a computing system).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as (claims 2-3; 5-6; and 18) math related to correction values;  (claim 4) storing achievement information;  (claims 7-8) correct the prediction power amount based on external circumstances; detecting and storing energy supply data.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining if a power purchase bid will be made.
Dependent claims 2-8 and 18 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims  1 and 17 recite the limitation “determining, based on the prediction power amount to which the correction value is added, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market..” Applicant is asked to clarify the 112(b) rejection below, and asked to provide support in the specification for “…  whether or not the bid for the power supplied…. in connection with the power grid at the predetermined point in time is likely to be successful in the power transaction market”, if this is the identified claim interpretation. Claims 2-8 and 18 do not clarify this issue with claims 1 and 17, and therefor stand rejected.

Unclear Scope
Claims  1 and 17 recite the limitation “predicting an amount of power suppliable to the power grid by each of the energy sources in connection with the power grid at a predetermined point in time in the future at which a power transaction is performed to calculate a prediction power amount which indicates a result of the predicting;” This limitation is unclear for grammatic reasons. Does the limitation refer to “predicting an amount of power … in connection with the power grid  …” (i.e. the power grid  computers help to make the prediction) or “predicting an amount of power suppliable to the power grid by each of the energy sources which are in connection with the power grid at a predetermined point in time in the future at which a power transaction is performed, in order to calculate a prediction power amount in order to calculate a prediction power amount.” Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…"  
Claims  1 and 17 further recite the limitation “determining, based on the prediction power amount to which the correction value is added, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market..” It is not clear if the Applicant intends to recite “…  whether or not the bid for the power supplied…. in connection with the power grid at the predetermined point in time is able to be made in the power transaction market…” or “…  whether or not the bid for the power supplied…. in connection with the power grid at the predetermined point in time is likely to be successful in the power transaction market.” Said differently, this is the difference between “an offer for 1 KWH of electricity for $1000 at midnight can be made” versus “an offer for 1 KWH of electricity for $1000 at midnight is likely to be accepted/is not likely to be accepted”. Applicant is asked to clarify which meaning in intended.
Claims 3 and 11 recite “the correcting of the prediction power amount including increasing an absolute value of the correction value to be added to the prediction value amount as a time period from a present point in time to the predetermined point in time is longer.” Because of syntax, it is not clear how the limitation “is longer” is related to the duration. The specification does not clarify. For the purpose of examination, the broadest reasonable interpretation of the instant limitation is determined to include “correcting the prediction value including increasing the margin to be added to the prediction value for future data.”
 Claims 2-8 and 18 do not clarify the issues identified in claims 1 and 17, and therefore stand rejected.






Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150039391 (Hershkovitz)  predicting demand for battery services in an electric vehicle network. 
US 20150298572 (Sisk) energy storage control system and method “a controller connected to the sensor for measuring a state of the energy storage device.” [Johnson Controls]
US 20150323974 (Schuster) device power and resource management “comparing the battery level and charge status with predicted battery usage of tasks associated with calendar events scheduled to take place “
US 20120095608 (Murakami) demand prediction. [0007] “This apparatus predicts the demand of electric power every hour in a certain period in the future on the basis of climate information. For example, a regression model is used as a prediction model. The input data includes the latest history of demand available at that moment. In addition, this apparatus constantly corrects prediction values in real time using the most recent climate data in order to improve the accuracy of the prediction.”
US 20120249068 (Ishida) Power Grid Control System  … Information Distribution Apparatus. FIG. 2 #201 EV user information analyzer. #202 power contract server
US 20140200723 (Roy) method for energy distribution. [0022] “The error signals indicate a difference between a predicted or planned power values and actual values of the load or power generation of the renewable resources…” [0029]  “prediction uncertainties and errors, modeling inaccuracies, and temporal variations in load profiles”
US 20140252855 (Tohru) microgrid
US 20170350944 (Pajovic) estimate charge state of a vehicle battery [0060] 
US 20180186246 (Kudo) [same applicant]
US 20180345807 (Cun) [same applicant] FIG. 10 predict power remaining in battery when vehicle arrives. [0061] “the station 118 may make predictions on how much power is stored in the units 402A, 402B, 402C and 402D and how much power should be drawn from other sources, including the power grid 202, to charge the vehicle 102.” degraded battery state calculations.
US 20190308509 (Herman) [0032] predictive risk map, weather and power loss
US 20190319477 (Manikfan) [0027] Generating battery models with real time computation is required to model the battery and required to predict failures that pose a safety risk and prevent failures if and when predicted. (various types of battery failure)
US 20200376977 (Lee) battery exchange system and controlling method
US 20200127598 (Chang) power generation prediction system. [0053] “During the training procedure, the second neural network 12 receives multiple batches of training amount prediction data, and generate multiple batches of training power generation prediction data (comprising training power generation prediction values, maximum training power generation prediction values and minimum training power generation prediction values), the weighting values of the second neural network 12 are adjusted and trained, so as to make the cost function is minimum (i.e. making hit probability maximize and the bound difference minimize).”
US 20210004035 (Yang) “predicted battery degradation due to charging and discharging of the battery as determined using a battery degradation cost model.”
D. Wu, D. Aliprantis, and L. Ying, “Load scheduling and dispatch for aggregators of plug-in electric vehicles,” Smart Grid, IEEE Transactions on, vol. 3, 2012. 
L. Yang, J. Zhang, and H. Poor, “Risk-aware day-ahead scheduling and real-time dispatch for electric vehicle charging,” Smart Grid, IEEE Transactions on, vol. 5, 2014.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                               /DANIEL S FELTEN/Primary Examiner, Art Unit 3692